UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-00834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2015 – October 31, 2016 Item 1: Reports to Shareholders Annual Report | October 31, 2016 Vanguard Windsor  Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 3 Advisors’ Report. 7 Fund Profile. 12 Performance Summary. 14 Financial Statements. 16 Your Fund’s After-Tax Returns. 30 About Your Fund’s Expenses. 31 Glossary. 33 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • Vanguard Windsor Fund returned about 1% for the 12 months ended October 31, 2016, behind the 6.37% return of its benchmark and the 3.57% return of its peers. • Value stocks exceeded their growth brethren, while large- and small-capitalization stocks surpassed mid-caps. • Windsor Fund’s two advisors aim to invest in large- and mid-cap stocks they have determined are undervalued by the marketplace. The fund’s consumer discretionary, health care, and materials stocks finished with negative returns and lagged their benchmark counterparts. Holdings in financials, the fund’s largest sector allocation, posted a slightly positive result but also came up short against the benchmark. • Information technology stocks contributed the most to the fund’s return, with energy, consumer staples, and utilities also adding a slight boost. • Over the past decade, the fund’s average annual return slightly trailed that of its expense-free benchmark and exceeded that of its peers. Total Returns: Fiscal Year Ended October 31, 2016 Total Returns Vanguard Windsor Fund Investor Shares 1.27% Admiral™ Shares 1.41 Russell 1000 Value Index 6.37 Multi-Cap Value Funds Average 3.57 Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company.
